UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7547


DARRELL J. WILLIAMS, f/k/a Alvin Glenn,

                Plaintiff - Appellant,

          v.

ANTHONY J. PADULA; GERALDINE MIRO, Deputy Directed Programs,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:10-cv-02707-CMC)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell J. Williams, Appellant Pro Se. Samuel F. Arthur, III,
AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darrell J. Williams appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his       42   U.S.C.      § 1983   (2006)      complaint.          We    have

reviewed the record and find no reversible error.                            Accordingly,

we   affirm        for   the        reasons   stated      by    the    district      court.

Williams      v.    Padula,         No.   2:10-cv-02707-CMC           (D.S.C.     Oct.    21,

2011).     We dispense with oral argument because the facts and

legal    contentions          are     adequately    presented         in   the    materials

before   the       court      and    argument     would   not    aid       the   decisional

process.



                                                                                   AFFIRMED




                                              2